1
2
3
4
5
6
7
8                         UNITED STATES DISTRICT COURT
9      EASTERN DISTRICT OF CALIFORNIA, SACRAMENTO DIVISION
10
11 SHARIDAN L. STILES ,                      CASE No. 2:19-cv-02145-TLN-AC
12           Plaintiff,                      ORDER STAYING ACTION
13      v.
14 CVS PHARMACY INC.,
15           Defendant.
16
17
18
19
20
21
22
23
24
25
26
27
28

                                  Order to Stay Action
 1                                         ORDER
 2        The parties, Plaintiff Sharidan L. Stiles and Defendant CVS Pharmacy, Inc.,
 3 have presented a Stipulation to Stay the above-captioned action, on the following
 4 agreed premises:
 5        This is an action for alleged infringement of two patents owned by Plaintiff:
 6 United States Patent No. 9,108,329 (“the ’329 Patent”) and United States Patent No.
 7 9,707,689 (“the ’689 Patent”). This action involves a single accused product: the
 8 “Ardell Precision Shaper,” distributed and sold by American International Industries
 9 (“AII”) and sold at retail by CVS. This accused product is at issue in other cases
10 pending in this Court, including Stiles, et al. v. Walmart Inc., et al., E.D. Cal. Case
11 No. 14-cv-02234 (“The 2014 Action,” which alleges infringement of the ‘329 patent
12 by the Ardell Precision Shaper), and American International Industries v. Stiles,
13 E.D. Cal. Case No. 2:19-cv-01218 (“the Declaratory Relief Action,” which alleges
14 non-infringement of the ‘689 patent by the Ardell Precision Shaper).               The
15 Declaratory Relief Action was previously deemed related to the 2014 Action. (The
16 2014 Action, Dkt. No. 276) After recent judicial transfers, the 2014 Action and the
17 Declaratory Relief Action are now pending before Hon. Kimberly J. Mueller. (The
18 2014 Action, Dkt. No. 389; Declaratory Relief Action, Dkt. No. 27)
19        The parties agreed that liability issues regarding the ‘329 and ‘689 patents
20 should proceed in the 2014 Action and Declaratory Relief Actions prior to active
21 litigation of the above-captioned action, in order to save substantial court and
22 attorney resources, avoid duplication of efforts and facilitate more uniform control
23 of the litigation. Accordingly, the parties stipulated to a stay of this case until an
24 initial patent infringement liability determination is made in either the 2014 Action
25 or the Declaratory Relief Action, after which point the parties propose to file a joint
26 report informing the Court whether they agree that the stay in this case should
27 continue pending further proceedings in the 2014 Action and/or the Declaratory
28

                                               -2-
                                       Order to Stay Action
 1 Relief Action. Accordingly, the parties requested that the Court enter the following
 2 Order to stay all but administrative activities in the above-captioned case.
 3
 4        FOR GOOD CAUSE SHOWN, the Court hereby orders that litigation of the
 5 above-captioned action is stayed, other than for administrative activities, pending a
 6 determination in Stiles, et al. v. Walmart Inc., et al., E.D. Cal. Case No. 14-cv-
 7 02234 or American International Industries v. Stiles, E.D. Cal. Case No. 2:19-cv-
 8 01218, of whether the Ardell Precision Shaper infringes either the ‘329 or ‘689
 9 Patent. Upon a determination in either of these actions as to whether the Ardell
10 Precision Shaper infringes the ‘329 or ‘689 Patents, the parties shall promptly confer
11 and file a joint report informing the Court whether they agree that the stay in this
12 case should continue pending any further proceedings.
13
14 IT IS SO ORDERED.
15 Dated this 5th day of March, 2020.
16
                                                           Troy L. Nunley
17                                                         United States District Judge
18
19
20
21
22
23
24
25
26
27
28

                                                -3-
                                        Order to Stay Action
